UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05914 Templeton Global Opportunities Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 3/31/15 Item 1. Schedule of Investments. Templeton Global Opportunities Trust Statement of Investments, March 31, 2015 (unaudited) Industry Shares/Rights Value Common Stocks and Other Equity Interests 98.0% Belgium 1.0% a KBC GROEP NV Banks $ UCB SA Pharmaceuticals Brazil 1.3% Embraer SA, ADR Aerospace & Defense Petroleo Brasileiro SA, ADR Oil, Gas & Consumable Fuels Canada 0.9% Suncor Energy Inc. Oil, Gas & Consumable Fuels Talisman Energy Inc. Oil, Gas & Consumable Fuels China 9.8% China Mobile Ltd. Wireless Telecommunication Services China Telecom Corp. Ltd., H Diversified Telecommunication Services CNOOC Ltd. Oil, Gas & Consumable Fuels Digital China Holdings Ltd. Electronic Equipment, Instruments & Components a GCL-Poly Energy Holdings Ltd. Semiconductors & Semiconductor Equipment Greatview Aseptic Packaging Co. Ltd. Containers & Packaging Hilong Holding Ltd. Energy Equipment & Services Shanghai Pharmaceuticals Holding Co. Ltd., H Health Care Providers & Services Sinopharm Group Co. Health Care Providers & Services Springland International Holdings Ltd. Multiline Retail Weichai Power Co. Ltd., H Machinery Denmark 0.8% H. Lundbeck AS Pharmaceuticals France 7.5% AXA SA Insurance BNP Paribas SA Banks Cie Generale des Etablissements Michelin, B Auto Components Compagnie de Saint-Gobain Building Products Credit Agricole SA Banks Sanofi Pharmaceuticals Technip SA Energy Equipment & Services Total SA, B Oil, Gas & Consumable Fuels Germany 3.9% a Commerzbank AG Banks Deutsche Lufthansa AG Airlines HeidelbergCement AG Construction Materials Merck KGaA Pharmaceuticals SAP SE Software Siemens AG, ADR Industrial Conglomerates Hong Kong 1.4% NewOcean Energy Holdings Ltd. Oil, Gas & Consumable Fuels India 3.1% Biocon Ltd. Biotechnology Oberoi Realty Ltd. Real Estate Management & Development Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Global Opportunities Trust Statement of Investments, March 31, 2015 (unaudited) (continued) Torrent Pharmaceuticals Ltd. Pharmaceuticals 296,839 5,522,271 15,707,236 Indonesia 0.8% Gudang Garam Tbk PT Tobacco 978,700 3,817,491 Ireland 1.0% CRH PLC Construction Materials 195,077 5,082,874 Israel 1.8% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals 148,587 9,256,970 Italy 2.4% Eni SpA Oil, Gas & Consumable Fuels 212,098 3,678,924 a Saipem SpA Energy Equipment & Services 162,374 1,657,911 UniCredit SpA Banks 1,020,221 6,944,609 12,281,444 Japan 4.7% Keihin Corp. Auto Components 302,700 4,645,858 Nissan Motor Co. Ltd. Automobiles 500,320 5,105,391 Sompo Japan Nipponkoa Holdings Inc. Insurance 147,200 4,583,510 Toyota Motor Corp. Automobiles 64,400 4,500,752 Unipres Corp. Auto Components 240,200 4,906,128 23,741,639 Netherlands 4.3% Aegon NV Insurance 498,570 3,940,073 Akzo Nobel NV Chemicals 71,568 5,419,569 a ING Groep NV, IDR Banks 405,460 5,949,376 a,b NN Group NV, 144A Insurance 91,610 2,598,768 TNT Express NV Air Freight & Logistics 632,595 4,027,825 21,935,611 South Korea 7.2% Hana Financial Group Inc. Banks 313,514 8,128,570 Hyundai Mobis Co. Ltd. Auto Components 26,078 5,797,097 KB Financial Group Inc. Banks 230,305 8,162,351 POSCO Metals & Mining 19,695 4,342,644 Samsung Electronics Co. Ltd. Technology Hardware, Storage & Peripherals 7,739 10,056,994 36,487,656 Spain 0.7% Telefonica SA Diversified Telecommunication Services 250,505 3,571,986 a Telefonica SA, rts., 4/13/15 Diversified Telecommunication Services 250,505 40,407 3,612,393 Switzerland 3.3% Credit Suisse Group AG Capital Markets 243,060 6,548,637 Roche Holding AG Pharmaceuticals 25,700 7,090,841 Swiss Re AG Insurance 33,278 3,222,661 16,862,139 Taiwan 0.7% Tripod Technology Corp. Electronic Equipment, Instruments & Components 1,701,000 3,428,887 Thailand 0.5% Bangkok Bank PCL, fgn. Banks 426,900 2,432,871 Turkey 0.9% a Turkcell Iletisim Hizmetleri AS, ADR Wireless Telecommunication Services 361,056 4,704,560 United Kingdom 9.8% Aviva PLC Insurance 617,386 4,944,817 Templeton Global Opportunities Trust Statement of Investments, March 31, 2015 (unaudited) (continued) BAE Systems PLC Aerospace & Defense Barclays PLC Banks BP PLC Oil, Gas & Consumable Fuels GlaxoSmithKline PLC Pharmaceuticals HSBC Holdings PLC Banks Kingfisher PLC Specialty Retail a Lloyds Banking Group PLC Banks Marks & Spencer Group PLC Multiline Retail Petrofac Ltd. Energy Equipment & Services Serco Group PLC Commercial Services & Supplies a Serco Group PLC, rts., 4/16/15 Commercial Services & Supplies Tesco PLC Food & Staples Retailing Vodafone Group PLC Wireless Telecommunication Services United States 30.2% a Actavis PLC Pharmaceuticals Allegheny Technologies Inc. Metals & Mining American International Group Inc. Insurance Amgen Inc. Biotechnology Applied Materials Inc. Semiconductors & Semiconductor Equipment Baker Hughes Inc. Energy Equipment & Services Capital One Financial Corp. Consumer Finance Chesapeake Energy Corp. Oil, Gas & Consumable Fuels Cisco Systems Inc. Communications Equipment Citigroup Inc. Banks Comcast Corp., A Media Comcast Corp., Special A Media CVS Health Corp. Food & Staples Retailing a Gilead Sciences Inc. Biotechnology Halliburton Co. Energy Equipment & Services Hewlett-Packard Co. Technology Hardware, Storage & Peripherals JPMorgan Chase & Co. Banks Macy's Inc. Multiline Retail Medtronic PLC Health Care Equipment & Supplies Merck & Co. Inc. Pharmaceuticals a Michael Kors Holdings Ltd. Textiles, Apparel & Luxury Goods Microsoft Corp. Software Morgan Stanley Capital Markets a Navistar International Corp. Machinery Noble Corp. PLC Energy Equipment & Services Oracle Corp. Software Paragon Offshore PLC Energy Equipment & Services Pfizer Inc. Pharmaceuticals a Sprint Corp. Wireless Telecommunication Services SunTrust Banks Inc. Banks Symantec Corp. Software Twenty-First Century Fox Inc., A Media Total Common Stocks and Other Equity Interests (Cost $410,115,989) Preferred Stocks (Cost $2,429,573) 0.1% Brazil 0.1% Vale SA, ADR, pfd., A Metals & Mining Total Investments before Short Term Investments (Cost $412,545,562) Templeton Global Opportunities Trust Statement of Investments, March 31, 2015 (unaudited) (continued) Principal Amount Short Term Investments (Cost $4,999,999) 1.0% Time Deposits 1.0% United States 1.0% FHLMC, 4/01/15 $ Total Investments (Cost $417,545,561) 99.1% Other Assets, less Liabilities 0.9% Net Assets 100.0% $ a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Fund's Board of Trustees. At March 31, 2015, the value of this security was $2,598,768, representing 0.51% of net assets. At March 31, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation Euro GSCO Sell $ 6/24/15 $ - $ ) Euro GSCO Sell 9/14/15 - ) Unrealized appreciation (depreciation) - ) Net unrealized appreciation (depreciation) $ ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty GSCO - Goldman Sachs Group, Inc . Selected Portfolio ADR - American Depositary Receipt FHLMC - Federal Home Loan Mortgage Corp. IDR - International Depositary Receipt Templeton Global Opportunities Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Opportunities Trust (Fund) is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Time deposits are valued at cost, which approximates fair value. Certain derivative financial instruments (derivatives) trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. 4. INCOME TAXES At March 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of March 31, 2015, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities Equity Investments: a,b $ 498,647,384 $ - $ - $ 498,647,384 Short Term Investments - 5,000,000 - 5,000,000 Total Investments in Securities $ 498,647,384 $ 5,000,000 $ - $ 503,647,384 Liabilities: Other Financial Instruments Forward Exchange Contracts $ - $ 395,736 $ - $ 395,736 a lncludes common and preferred stocks as w ell as other equity investments. b For detailed categories, see the accompanying Statement of Investments. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Global Opportunities Trust By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 27, 2015 By /s/MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief Accounting Officer Date
